Statements by the President
I would like to inform you that during this part-session additional camera operators with special equipment will be present in the Chamber. Just as during the Brussels part-session, they are going to film our debates and votes to produce a widescreen film about Parliament's work for the new visitor centre in Brussels. There is going to be an exhibition on this subject in Brussels. I have obtained an emphatic assurance that the technicians will be very discreet and will not interfere in any way with the progress of the sitting. Thank you for your understanding. We would like as many Europeans as possible to be familiar with the way Parliament works.
Seventy years ago, on 17 June 1940, Lithuania, Latvia and Estonia were attacked by the Red Army and illegally annexed to the Soviet Union. This was a direct consequence of a pact made between Hitler and Stalin in September 1939, which also gave the USSR control of Finland and part of the territory of Poland and Romania. The European Parliament - our Parliament - was the first international organisation to condemn the fact that the Baltic countries had been occupied. This was in a resolution made 27 years ago in January 1983, which also recalled that the occupation had not been recognised by most of the countries of Europe or the United States.
Let us remember, too, the first anniversary of the elections in Iran, particularly in view of the intense repression which is being widely used there. Last year, the authorities carried out 488 executions and imprisoned thousands of people. Many political prisoners are awaiting execution because they are said to have played a role in last year's demonstrations. The European Parliament expresses its greatest alarm at the situation, especially in view of the lack of free speech and the right of assembly. The European Union, and Parliament in particular, is permanently opposed to capital punishment, regardless of the circumstances.
Today, in Milan, the funeral was held of the President of the Turkish Episcopal Conference, Bishop Luigi Padovese, who was murdered in Turkey. Unfortunately, this was another murder of a Christian clergyman in the region of the Middle East.
Last weekend in Lisbon and Madrid, I represented the European Parliament during celebrations marking the 25th anniversary of the accession of Portugal and Spain to the European Union. Both these countries have achieved great success in the Union, and we must not forget this, despite the fact that, today, they both stand before difficult economic reforms. We talked about this during the celebrations.
Yesterday, I was also in Luxembourg, where we celebrated the 25th anniversary of the signing of the Schengen Accords. It can be said that this is one of the most citizen-friendly accords. Our citizens understand this very well. The Schengen Accords provided a great stimulus towards building a European Union of the citizens.
In the last two weeks, I have made official visits to Greece and Romania. I expressed support for the people of these countries, and assured them that they can count on European solidarity. We also spoke about the fact that solidarity should always be accompanied by responsibility.
Finally, the last item of information. Recently, free parliamentary elections have been held in three countries of the European Union: Belgium, the Netherlands and Slovakia. To our fellow Members from these three countries we wish the rapid formation of governments, and we also hope for fruitful cooperation with the newly returned Members of the national parliaments with us - with the European Parliament. This is very important for the achievement of our common ideal - the ideal of a united Europe.